EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Comment 
The objections to claims 7 and 8 and the rejections of claims 1, 11 and 16 under 35 USC § 101 are withdrawn in view of the amendments filed 07 February 2022. 

Terminal Disclaimer
The terminal disclaimer filed on 07 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Chakravarthy; Debashish et al. (US 10342891 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Claims
Claims 1, 3-8 and 13-22 are allowed.
Reasons for Allowance
Applicant’s arguments filed 17 January 2022 regarding Caskey, Phillip Roy (US 20040127826 A1) in view of Hardy; Craig et al. (US 20110052665 A1), Wieland; Martin et al. (US 20140163447 A1) and Riesinger; Birgit (US 20100262090 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Caskey, the closest art of record, lacks powdered collagen and a pair of layers each comprising honey and a supplemental material. At most, Caskey suggests to construct the dressing from multiple layers or a rope shape (¶ [0145], the dressing will have a preferred configuration whether as sheet material comprising one or more layers, or otherwise configured (for example in rope form)). 

Also of record, Riesinger does not teach or suggest to provide a first layer consisting of honey and a supplemental material; and a second layer comprising honey, a supplemental material, and a powdered collagen. Instead, Riesinger constructs multiple layers from absorbent or wicking materials (¶ [0136], foam-like material layer 6.1; ¶ [0138], enclosures 2; 3; ¶ [0139], material layer 6.3 existing of sodium carboxymethylcellulose; ¶ [0141], alginate layer 15). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Swanzy; James (US 20120225105 A1) discloses a composition including honey (¶ [0047], 1,2,6-hexanetriol, honey, hyaluronic acid, hydrogenated honey, hydrogenated starch hydrolysate; ¶ [0048], hexylene glycol, honey, hyaluronic acid); and collagen (¶ [0048], sodium stearate, soluble collagen, sorbic acid). However, Swanzy does not arrange the components in layers of a bandage, and instead mixes them as a generally homogeneous fluid, paste or solid (¶ [0073], Non-limiting examples of suitable vehicles include dispersions, emulsions, creams, lotions, ointments, pastes, milks, liquids, solid forms). 
Kusano; Hajime et al. (US 20070140984 A1) discloses a composition including honey and sugar (¶ [0035], isomerized sugar, honey, maple sugar, brown sugar); and collagen (¶ [0035], peptides or proteins such as collagen, elastin, fibronectin, keratin, gelatin and casein). However, Kusano does not construct a bandage and instead provides various forms of lotions or cosmetics (¶ [0069] According to the above formula, a powder foundation was produced in a usual manner; ¶ [0072] According to the above formula, a foundation was produced in a usual manner; ¶ [0086] According to the above formula, an oily suntan cosmetic was prepared). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781